Citation Nr: 0804687	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a low 
back strain on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1971 to June 
1973, and from December 1990 to February 1992.  He also had 
additional military service as a member of the National 
Guard.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for his 
disabilities of the low back and left great toe.  The veteran 
subsequently initiated and perfected an appeal of these 
determinations.  

In August 2005, the veteran testified via videoconference 
before the undersigned Veterans Law Judge. 

In October 2005, the Board granted a 40 percent evaluation 
for the back disorder and denied the second claim.  The 
veteran appealed the case to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In August 2007, the VA General Counsel and the veteran's 
representative filed a motion with the Court.  The Court 
approved the joint motion on a limited basis, vacating and 
remanding the Board's decision in this case regarding solely 
the issue of entitlement to an extraschedular consideration 
for the back disorder under 38 C.F.R. § 3.321(b).  An amend 
joint motion was issued in October 2007.

It is important for the RO and veteran to understand that the 
issue of entitlement to an increased evaluation for the back 
disorder on a schedular basis is not before the Board at this 
time, based on the actions of the Court. 

It appears that the veteran has filed a claim (or claims) 
with the RO while the case was before the Court.  For 
example, the veteran representative filed a notice of 
disagreement with a March 2007 rating action of the RO that 
has not been associated with VA claims file before the Board 
because it was with the Court.  It appears that the veteran 
is seeking an increased evaluation for his back disorder once 
again on a schedular basis. 

This creates a problem for the VA, for as the Court has 
stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

Further, based on the veteran's statements, the veteran may 
be filing a claim seeking a total rating based on individual 
unemployability (TDIU), though this is not clear.  The RO 
should seek clarification from the veteran and his attorney.   

All other issues before the RO should be fully addressed 
before the case is returned to the Board.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 
 38 C.F.R. § 3.321(b)(1) (2007).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as "marked" 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record and the Court Order, the Board finds that a 
remand is required to permit the appropriate officials to 
consider the veteran's claims on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the veteran's 
increased rating claims for a low back 
strain to the Director of the Compensation 
and Pension Service for consideration of 
the claim on an extraschedular basis under 
the provisions of 38 C.F.R.  
§ 3.321(b)(1).

2.  Thereafter, if the claims remain 
denied, the RO shall send the veteran and 
her representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial. 
 The case should thereafter be returned to 
the board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



